Citation Nr: 1127809	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for residuals of venereal disease, to include erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

On August 11, 2008, the Veteran presented oral testimony regarding the issues on appeal before a Decision Review Officer (DRO) sitting at the RO in Waco, Texas.  A transcript of that hearing has been associated with the Veteran's VA claims file.  

A hearing was held on March 15, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of (1) entitlement to service connection for a skin disorder, to include keloid formations, (2) entitlement to service connections for hemorrhoids and (3) entitlement to service connection for an anal fistula have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby)

Characterization of an issue on appeal

The Board notes that the Veteran originally filed a claim for service connection for venereal disease.  However, the Veteran contends, including in his sworn testimony at the August 2008 DRO hearing and the March 2011 Board hearing, that he was treated for venereal disease during his service and that he has had residuals of such, to specifically include erectile dysfunction, since that time.  The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's claims (the Court) has held that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

In light of the Court's holding in Clemons and the evidence of record, to include the Veteran's oral testimony and VA treatment records which reflect a diagnosis of erectile dysfunction, the Board has recharacterized the Veteran's claim and the issue is as stated on the title page of this decision.  

The issue of entitlement to service connection for residuals of venereal disease, to include erectile dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2006, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  The evidence received since the August 2006 Board decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  Evidence received since the August 2006 Board decision denying service connection for a low back disorder is not new and material, and the Veteran's claim for service connection for a low back disorder has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, this was accomplished in a November 2007 letter in connection with the claim for a low back disorder.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as a description of the evidence necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that he needed to submit medical evidence of a current disability and a connection between service and a current low back disorder, the elements missing in the prior denial.  Further, the Board observes that the November 2007 VCAA letter notified the Veteran of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  

Since the fully satisfactory November 2007 VCAA letter was provided to the Veteran prior to the initial adjudication of his claim in February 2008, there exists no error in the timing of the VCAA notice to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All identified private treatment records and existing VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for a low back disorder.  As noted above, the Veteran was also provided the opportunity to testify at a hearing before a DRO and the Board.

The Board does acknowledge that the Veteran's service treatment records are not associated with the claims file.  In accordance with the law and regulations, however, the RO continued its efforts to obtain all relevant service treatment records until it was reasonably certain that such records did not exist or that further efforts to obtain those records would be futile.  In this regard, a copy of his DD 214 is associated with the claims file.  The Board also notes that the RO requested the Veteran's service treatment records in September 1978 and August 1999.  However, a response indicated that the records were presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  See responses from the NPRC dated in October 1999.  

Letters were sent to the Veteran in February 1999 and June 1999 which notified him that his service treatment records were unavailable for review, identified alternatives sources of information and requested that he submit any service treatment records that he had in his possession.  During the pendency of the appeal, he did submit some service treatment records.  

Additionally, the Board observes that, in February 1999, the RO sent the Veteran a letter stating that in order to request copies of his dental and medical records, further information was needed and he was asked to complete the enclosed NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran completed the Form 13055, claiming that he had been treated in Morocco during his service in 1957.  The RO requested these records from the NPRC, but a negative response was received in October 1999.  

In October 1999, the RO made a formal finding on the unavailability of service treatment records.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records.  Thus, the Board finds compliance with the applicable development procedures, and there is no indication that there is additional available evidence to substantiate the Veteran's claims that has not been associated with the claims folder.

Moreover, the Board notes that the Veteran's period of service has been verified, and as discussed below, the Veteran has submitted a service treatment record reflecting an in-service back injury.  Indeed, the prior final denial was not based on a lack of medical evidence concerning an in-service injury; rather it was denied for lack of a medical nexus.  As such, it is not clear that his service treatment records would provide any further evidence in support of his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board notes that the Veteran underwent a September 2009 VA examination in connection with his back claim.  In any event, VA is not required to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  As will be discussed below, new and material evidence has not been submitted sufficient to reopen this claim.  In passing, the Board observes that the September 2009 VA examination report is adequate for the purposes of this decision.  38 C.F.R. § 4.2 (2010).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

New and Material Evidence

The Veteran's claim for service connection for a low back disorder was originally denied by the RO in rating decisions dated in November 1999 and March 2000.  The Veteran was provided notification of the decision and his appellate and procedural rights.  The Veteran expressed disagreement with March 2000 rating decision, and perfected an appeal in February 2003.  The Veteran's claim was referred to the Board, which denied such in the August 2006 decision.  Again, the Veteran was notified of the decision and his appellate rights.  The Veteran failed to appeal the August 2006 Board decision, and it became final.  38 C.F.R. § 20.1100.  

Thereafter, the Veteran filed a request to reopen the claim for service connection for low back disability, and in a February 2008 rating decision, the RO denied reopening of the claim because new and material evidence had not been submitted.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous final denial in August 2006 consisted of private treatment records, to include those from C.D.M., M.D., the report of a April 2003 VA examination, to include a negative nexus opinion, incomplete service treatment records submitted by the Veteran, and the Veteran's statements concerning his in-service back injury.  The August 2006 Board decision denied the Veteran's claim for service connection because the Veteran did not submit evidence of a medical nexus between his in-service back injury and his current back disorder.  

As the previous denial of service connection was premised on a finding that there was no evidence that the Veteran's current back disorder was related to his in-service back injury, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's current low back disorder was related to his service, to include his documented low back strain in 1956.

The evidence associated with the claims file subsequent to the August 2006 Board decision includes VA treatment records, the report of the September 2009 VA examination, duplicate private treatment records, duplicate copies of the Veteran's incomplete service treatment records and statements from the Veteran, to include his testimony at the March 2011 Board hearing.  With respect to the VA treatment records, the Board finds that the records are new, but not material.  The records continue to show ongoing treatment for the Veteran's back disorder, but are essentially redundant and cumulative of the private treatment records associated with the claims file at the time of the August 2006 Board decision.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

Likewise, the Board finds that the Veteran's statements and hearing testimony do not constitute new and material evidence sufficient to reopen his claim for service connection for a low back disorder.  Essentially, the Veteran has consistently stated that he originally injured his low back during his service when he was knocked down some steps by his superior while engaging in "horseplay" and wearing wooden "shower shoes."  See statements from the Veteran dated in May 2007 and July 2008 as well as the Veteran's testimony at the August 2008 DRO hearing and the March 2011 Board hearing at pages 9 - 13.  

The Board finds the Veteran's statements and testimony not new or material.  The story of the Veteran's in-service injury is essentially redundant and cumulative of his statements associated with the claims file at the time of the August 2006 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992), see also Cornele and Mintz, both supra.  Moreover, these statements are not material because they do not relate to unestablished facts necessary to substantiate the claim and/or raise a reasonable possibility of substantiating the claim.  As noted above, the Veteran's claim was denied because of a lack of evidence of a medical nexus between the Veteran's in-service low back injury and his service.  Rather, the Veteran's duplicative statements dealing solely with the existence of an in-service law back injury.  Indeed, this in-service injury was established at the time of the August 2006 Board decision.  See a service treatment record dated in 1956.  

The Board also notes that the Veteran has submitted duplicate copies of his limited service treatment records.  Specifically, the Veteran has submitted a copy of a service treatment record dated in 1956 which reflects that the Veteran suffered a low back strain.  This is evidence is neither new nor material, as it was of record at the time of the August 2006 Board decision, and it does not relate to unestablished facts necessary to substantiate the claim and/or raise a reasonable possibility of substantiating the claim.  

Further, as discussed above, the Veteran was provided a VA examination in September 2009 in connection with the present claim.  The September 2009 VA examination report reflects that, after an extensive review of the Veteran's VA claims file and an interview with and physical examination of the Veteran, the September 2009 VA examiner stated that the Veteran's current low back disorder was less likely as not related to his in-service low back injury.  The September 2009 VA examiner reasoned that the current low back disorder was the result of his work-related back injury, suffered in 1978.  The September 2009 VA examiner specifically cited to private treatment records from C.D.M., M.D. concerning this injury, to include a July 1991 statement from C.D.M., M.D. which specifically relates the Veteran's current low back disorder to his 1978 work-related injury.  See the September 2009 VA examination report.  Accordingly, the September 2009 VA nexus opinion is against the claim and thus does not constitute new and material evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

However, as discussed above, the Board finds that the evidence submitted by the Veteran since the August 2006 is cumulative and redundant of evidence of record at the time of the August 2006 Board decision, and moreover, fails to raise a reasonable possibility of substantiating the claim.  

When the evidence is equally for and against a claim, the Board gives the Veteran the benefit of the doubt; however, when, as here, the preponderance of the evidence is against his claim, the rule is inapplicable.  See 38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a). The petition to reopen a claim of service connection for a right ankle disability is denied.  See 38 C.F.R. 3.156(a).


ORDER

New and material evidence not being submitted, the claim of entitlement to service connection for a low back disorder is not reopened.


REMAND

Reason for Remand:  To obtain outstanding VA treatment records and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has contended that he experiences sexual dysfunction, to include erectile dysfunction, secondary to the contraction and treatment of venereal disease during his service.  In particular, he has claimed that he was treated for venereal disease with injections during his service and, as a result, he currently suffers from erectile dysfunction.  See e.g., the March 2011 Board hearing transcript at pages 3 - 5.  

As noted above, the Veteran's service treatment records are largely unavailable for review.  However, the Veteran has submitted a partial copy of a treatment record dated in March 1956 which reflects that the Veteran was scheduled for "drip serology" treatments during that month.  While the Board notes that the March 1956 record is torn, a legible section reflects that the Veteran was being treated for "GC", gonorrhea.  See a partial service treatment record dated in March 1956.

Moreover, the private and VA treatment record in the Veteran's VA claims file reflect that he has been diagnosed with erectile dysfunction.  See e.g., a private treatment record from A.S. M.D. dated in April 1998 and the September 2009 VA examination report.  However, the etiology of the Veteran's erectile dysfunction is unclear.  Various records reflect that such may be related to his low back disorder, diabetes mellitus, type II, and or extensive history of heart problems.  Indeed, the Veteran asserts that the etiology of his erectile dysfunction is the treatment for venereal disease that he received during his service.  

The Board notes that the Veteran has not been afforded a VA examination to determine whether his current erectile dysfunction is directly related to his military service.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's erectile dysfunction.  

Additionally, the Board notes that the Veteran asserted that he has received recent VA treatment.  See the March 2011 Board hearing transcript at page 22.  As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facility in Palestine, Texas.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA facility in Palestine, Texas dated from July 29, 2009 through the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed residuals of venereal disease, to include erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified venereal disease residual, to include erectile dysfunction, is causally or etiologically related to the Veteran's active service, to specifically include his March 1956 treatments for gonorrhea.  

In forming this opinion, the VA examiner must consider the Veteran's complete medical history, to include his low back disorder, diabetes mellitus, type II, and history of heart disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


